Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jenna Logsdon on 6/29/2022.

The application has been amended as follows: 
	Rejoined claims 10-20.
	Amended claim 15 as follows

Claim 15 (Currently Amended): A method of producing the GaON/ZnO photoelectrode of claim 1, the method comprising: 
mixing the zinc oxide nanoparticles and the gallium oxynitride nanoparticles in a solvent to form a mixture; 
sonicating the mixture to form a dispersed mixture; 
depositing the dispersed mixture onto a surface of the metal oxide conducting substrate to form a deposited substrate; and 
heating the deposited substrate at a temperature of 70-150 0C for 0.5-4 hours.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 6/15/2022, none of the prior art in record, alone or in combination, fairly suggests or teaches a GaON/ZnO photoelectrode comprising the specific elements and the special arrangement of each element as cited in the amended claim 1. Therefore, claims 1-20 are allowable over the prior  art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795